Citation Nr: 0600865	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-38 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than January 16, 
2001, for the grant of service connection for bilateral 
hearing loss and the assignment of a 100 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from January 1943 
to July 1943.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision issued by the Cleveland, Ohio Regional Office (RO) 
of the Department of Veteran Affairs (VA).  In that rating 
decision, the RO, in part, granted service connection for 
bilateral hearing loss based on aggravation of a pre-existing 
condition; the RO assigned an evaluation of 100 percent and 
an effective date of January 16, 2001.  The veteran then 
filed an appeal as to the effective date for that grant of 
service connection.  The RO has denied that claim and 
forwarded it to the Board for appellate review.

In July 2005, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.


FINDINGS OF FACT

1.  The RO has assigned an effective date of January 16, 2001 
for the grant of service connection for the hearing loss 
disability.

2.  In an October 1943 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
hearing loss; the appellant was notified the next month, but 
did not appeal.

3.  In a September 1944 rating decision, the RO confirmed and 
continued the denial; the appellant was informed of the 
denial that same month, but he did not appeal.

4.  Between September 1944 and December 2000, the only 
communication from the appellant to VA occurred in February 
1988, when he requested a copy of his medical records.

5.  On January 16, 2001, the RO received a VA Form 21-527 
from the appellant.

6.  No claim for service connection for hearing loss was 
received prior to January 16, 2001.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
January 16, 2001, for the award of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.303, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his earlier effective date claim.  
The RO sent the appellant a letter in November 2004, in which 
he was informed of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In addition, in the 
September 2004 Statement of the Case (SOC), the RO informed 
the appellant about what the evidence had to show to 
establish entitlement to an earlier effective date.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the rating decision on 
appeal.  Although the required notice may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was afforded a Board 
hearing.  The appellant was also supplied with the text of 
38 U.S.C.A. §§  5102, 5103, 5103A and 5106 in the September 
2004 SOC.  The appellant did not provide any information to 
VA concerning available treatment records that he wanted the 
RO to obtain for him that were not obtained.  In June 2005, 
the appellant was informed by an RO letter that he could 
submit more evidence to the Board; no evidence other than his 
testimony was thereafter submitted.  Therefore, there is no 
duty to assist that was unmet.

The record indicates that all relevant facts with respect to 
the claim addressed below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

By a rating action in October 2003, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing, effective from January 16, 2001.  The 
appellant testified at his July 2005 videoconference hearing 
that he thought that he was entitled to an effective date 
going back to his separation from service.

Review of the appellant's claims file reveals that the RO in 
Dayton, Ohio denied the appellant's claim of entitlement to 
service connection for hearing loss in an October 1943 rating 
decision.  That RO sent a notice letter the next month, but 
the denial was not appealed.  In a September 1944 rating 
decision, the Dayton RO confirmed and continued the denial of 
service connection for hearing loss, finding that the 
evidence failed to establish a causative factor for any 
aggravation in service beyond the natural progress of the 
disease.  The appellant was informed of the denial that same 
month, but he did not appeal.  

The first communication from the appellant to VA after that 
occurred in February 1988.  At that time, the appellant 
submitted a VA Form 21-4138, in which he requested a copy of 
his medical records.  He made no mention of any problems with 
hearing loss.  

On January 16, 2001, the appellant submitted a VA Form 21-
527; a May 2001 VA Report of Contact indicates that the 
appellant had also completed a VA Form 21-526 during a visit 
to the VSC at the VAMC in Dayton in January 2001.  In July 
2001, the appellant underwent a VA audiometric examination; 
the examiner reviewed the claims file.  The examining 
audiologist opined that the appellant's hearing loss was most 
likely not related to his military service.  In February 
2002, the RO received a private audiology opinion indicating 
that the audiologist had reviewed the appellant's service 
medical records and concluded that the increase in hearing 
loss demonstrated between the appellant's entrance into 
service and his separation was related to his noise exposure 
during service.  A VA medical opinion, dated in June 2002, 
indicated that the appellant's hearing loss was congenital 
and that it had been aggravated beyond normal progression by 
excessive noise exposure during service.

There is no question that the appellant's claim for service 
connection for hearing loss was disallowed in the October 
1943 rating action and the September 1944 rating action.  The 
associated notice letters clearly stated that he had one year 
from the date of the denial to appeal; he did not submit any 
communication whatsoever within the next year.  These two 
rating decisions are therefore final; no appropriate 
collateral attack of either one of these rating decisions has 
been initiated.

The Board concludes that, under the law, the effective date 
in this case cannot be earlier than the date the claim that 
was subsequently granted was received, January 16, 2001, even 
if, assuming arguendo, the evidence of record indicates that 
the appellant had had aggravation of his congenital hearing 
loss in service.  As stated above, the general effective date 
provisions of an award of disability compensation based on an 
original claim for direct service connection or a claim 
reopened after final disallowance shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  

A November 2001 rating decision had denied the reopening of 
the appellant's hearing loss claim finding that no new and 
material evidence had been received.  Thereafter, based on 
the submission of an audiologist's opinion (new and material 
evidence), the claim of service connection was granted.  
Thus, in reaching this conclusion regarding the assignment of 
an appropriate effective date of the granting of the benefit, 
the Board has carefully considered the provisions of 
38 C.F.R. § 3.156(c), which provides that "[w]here the new 
and material evidence consists of a supplemental report from 
the service department, received before or after the decision 
has become final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c) 
(2005).

The foregoing provision does not avail the appellant of an 
earlier effective date for the grant of service connection, 
as the basis for the granting of the benefit was not the 
receipt of additional service medical records (or corrections 
by the service department), but the interpretation of those 
service medical records previously on file, together with a 
February 2002 private audiology opinion and a June 2002 VA 
examination.  As noted, the private and VA audiologists 
opined that the appellant's hearing loss had been aggravated 
by noise exposure in service beyond the natural progress of 
the disease; i.e., these opinions were the basis for the 
grant of service connection.

In summary, the appellant has been provided the appropriate 
effective date for his grant of service connection, the date 
his claim was received rather than the date of receipt of the 
February 2002 private audiology opinion that established an 
etiologic link to service by way of aggravation.  Therefore, 
because the RO assigned an effective date of January 16, 
2001, based on the date of the claim rather than the date the 
etiologic connection was factually ascertained, the Board 
concludes that the appellant is not entitled to an effective 
date prior to January 16, 2001, for the grant of service 
connection.  Nothing in the pertinent statute or regulations 
provides for any earlier date than that assigned by the RO.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  In this case, the service connection 
for the appellant's hearing loss disability was eventually 
granted on the basis of the submission of new and material 
evidence.  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  There is nothing in the evidence of record 
submitted between September 1944 and January 2001 that could 
be construed as a claim to reopen the hearing loss service 
connection claim.  Since the RO has granted benefits as of 
the date the appellant filed his petition to reopen his 
claim, it has already assigned the earliest possible 
effective date for the grant of such benefits.  In light of 
the foregoing, the January 16, 2001 date must be accepted as 
the date of claim for purposes of determining an effective 
date for the grant of service connection.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(r).


ORDER

Entitlement to an effective date earlier than January 16, 
2001, for the award of service connection for the bilateral 
hearing loss disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


